


Exhibit 10.26

 

Summary Description of Named Executive Officer
Oral At-Will Employment Agreement

 

With the exception of Daniel M. Bradbury, our President and Chief Executive
Officer, with whom we have a written employment agreement, we maintain oral
at-will employment relationships with each of our other currently-serving named
executive officers: Mark G. Foletta, Orville G. Kolterman, M.D., Marcea Bland
Lloyd and Vincent Mihalik. Each of these executive officers receives our normal
and customary employment benefits, generally on the same terms as all of our
employees. The benefits include the right to (i) participate in our 401(k) Plan
and our Employee Stock Purchase Plan, (ii) receive 10% of eligible compensation
in the form of Amylin common stock under our Employee Stock Ownership Plan and
(iii) receive stock option grants under our Equity Incentive Plan and cash
bonuses under our cash bonus plan. Each of these executive officers is also
eligible, along with all of our employees holding the title of vice-president
and above, to participate in our Deferred Compensation Plan and our Officer
Change in Control Severance Benefit Plan. The Change in Control Plan provides
each participant with certain benefits in the event such employee ceases
employment with Amylin without cause or under certain specified circumstances
and within 90 days prior to, or within 13 months following specified change of
control transactions.  In such event, (i) the president and chief executive
officer would receive salary continuation for 36 months and three times his
annual target bonus; (ii) executive officers would receive salary continuation
for 24 months and two times their annual target bonus, and (iii) non-executive
officers would receive 18 months salary continuation and an amount equal to
their annual target bonus.  Under the Change in Control Plan, officers would
also receive 18 months of certain COBRA payment reimbursement.  We also have
customary indemnification agreements with our officers, including these
executive officers. In addition, the Compensation and Human Resources Committee
of our Board of Directors reviews the salaries of our executive officers from
time to time.  Mr. Bradbury’s annual salary is currently set at $675,000. Annual
salaries for each of our other named executives are currently set as follows: 
Dr. Kolterman - $440,000, Mr. Foletta - $419,750, Ms. Lloyd - $400,125 and
Mr. Mihalik - $375,000.

 

--------------------------------------------------------------------------------
